STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pp. 10 - 12, filed 26 May 2021, with respect to the rejection of claims 1, 12, 16, under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claim 1, 12, 16, under 35 U.S.C. § 103 has been withdrawn. 
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been amended to recite the two or more user-generated search terms include a name of a place of interest and a proximity of the place of interest to a landmark. Neither CAPUOZZO et al (U.S. Patent No. 9,349,077) nor HUA et al (U.S. PG Pub. No. 2012/0158686) disclose search terms that include a name of a place of interest and a proximity of the place of interest to a landmark. Search terms that include a proximity of the place of interest to a landmark was known in the art, as evidenced by NARCISSE et al (U.S. PG Pub. No. 2012/0226602) at ¶ [0037]. However, Narcisse does not disclose a search term that includes a name of a place of interest in conjunction with its proximity to a landmark search term.
Independent claims 12 and 16 have been amended to incorporate the features of claims 8 and 18, respectively, that were previously found allowable in the office action dated 26 March 2021. These claims are allowable for the same reasons as were previously provided.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668